IN THE UNITED STATES COURT OF APPEALS

                           FOR THE FIFTH CIRCUIT

                           _____________________

                                No. 99-20024
                              Summary Calendar
                           _____________________


LEON JOHNSON,

                                                    Plaintiff-Appellant,

                                   versus

THE DEPARTMENT OF THE ARMY;
UNITED STATES DRUG ENFORCEMENT
AGENCY; HOUSTON POLICE NARCOTIC
DIVISION; YELLOW CAB COMPANY;
ASHLEY HARPER; THE TEXAS EDUCATION
AGENCY; LONGVIEW HIGH SCHOOL;
JOHN CORNYN, Attorney general,
State of Texas; LISA MILLARD,
TEXAS STATE DISTRICT JUDGE; FRANK
ROSS; TERRY HAMILTON; GULF COAST
LEGAL FOUNDATION; NELSON JONES;
JAMES GILLIES; BETTY HOMINGA,

                                            Defendants-Appellees.
_________________________________________________________________

           Appeal from the United States District Court
                for the Southern District of Texas
                       USDC No. H-98-CV-3800
_________________________________________________________________

                             January 27, 2000

Before JOLLY, JONES, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     In   this   appeal,    Leon   Johnson   challenges   several   of   the

district court’s interlocutory orders in his civil suit seeking

judicial review of a decision by the Board for the Correction of

     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
Military Records and asserting other claims.                   Johnson seeks to

appeal the district court’s orders denying him leave to amend his

complaint, denying his “Emergency Motion for Protective Order to

DEA   and   HPD   Narcotics,”    denying      his    motion    for   a   temporary

restraining order, and dismissing the Texas Education Authority and

Longview High School from the suit.            Johnson has also filed with

this court a motion to correct a purported error in the case

caption.

      It is axiomatic that, as a court of limited jurisdiction, we

are obliged to examine the basis of our own jurisdiction.                 Thompson

v. Betts, 754 F.2d 1243, 1245 (5th Cir. 1985).                A timely notice of

appeal is a prerequisite to the exercise of appellate jurisdiction.

United   States    v.   Adams,   106 F.3d 646,    647    (5th   Cir.   1997).

Furthermore,      federal   appellate       courts    have    jurisdiction    over

appeals only from:      (1) final orders, 28 U.S.C. § 1291; (2) orders

that are deemed final due to jurisprudential exception or that have

been properly certified as final pursuant to Fed. R. Civ. P. 54(b);

and (3) interlocutory orders that fall into specific classes, 28

U.S.C. § 1292(a), or that have been properly certified for appeal

by the district court, 28 U.S.C. § 1292(b).                      See Dardar v.

Lafourche Realty Co., 849 F.2d 955, 957 (5th Cir. 1988); Save the

Bay, Inc. v. United States Army, 639 F.2d 1100, 1102 (5th Cir.

1981).

      Because Johnson failed to file a notice of appeal from the

district court’s order granting Longview High School’s motion to




                                        2
dismiss, this court is without jurisdiction to review that order.

See Adams, 106 F.3d at 647.     While Johnson did file notices of

appeal from the other orders at issue, none of those orders are

final under 28 U.S.C. § 1291.   The orders have not been certified

by the district court as appealable under either Fed. R. Civ. P.

54(b) or 28 U.S.C. § 1292(b), and they do not fall into 28 U.S.C.

§ 1292(a)’s specific classes of appealable orders.   Finally, none

of the orders is encompassed by the jurisprudential exception to

the final-order rule known as the collateral-order doctrine.   See

Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 546 (1949).




                                 3
     In the light of the foregoing, we are without jurisdiction to

review the district court’s interlocutory orders.   This appeal is

DISMISSED for lack of jurisdiction, and Johnson’s motion to correct

the case caption is DENIED as moot.

                                                 APPEAL DISMISSED;
                                                    MOTION DENIED.




                                4